

116 HR 6852 IH: To prohibit the Secretary of the Treasury and the Board of Governors of the Federal Reserve System from waiving provisions related to COVID–19 emergency relief and taxpayer protections related to such relief.
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6852IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Ms. Ocasio-Cortez introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Treasury and the Board of Governors of the Federal Reserve System from waiving provisions related to COVID–19 emergency relief and taxpayer protections related to such relief.1.Prohibition on waiversSection 4003(c)(3)(A)(iii) of the CARES Act (15 U.S.C. 9042(c)(3)(A)(iii)) is amended to read as follows:(iii)Prohibition on waiversThe Secretary and the Board of Governors of the Federal Reserve System may not waive any requirement under this section or of a rule issued to carry out this section..